        Case 6:17-cv-00917-MK     Document 65   Filed 05/27/20   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



STEVEN C. MOOREHEAD,                                   Case No. 6:17-cv-00917-MK
                                                                         ORDER
             Plaintiff,

vs.

DEPARTMENT OF THE
INTERIOR, et al,

             Defendants.



AIKEN, District Judge:

      Magistrate Judge Mustafa Kasubhai filed his Findings and Recommendations

(“F&R”) (doc. 60) recommending that defendant’s Motion for Summary Judgment

(doc. 38) should be GRANTED. This case is now before me. See 28 U.S.C. § 636(b)(1)

(B) and Fed. R. Civ. P. 72(b).

       When either party objects to any portion of a magistrate judge’s F&R, the

 district court must make a de novo determination of that portion of the magistrate

PAGE 1 – ORDER
         Case 6:17-cv-00917-MK     Document 65    Filed 05/27/20   Page 2 of 2




judge’s report. See 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

920 (1982). Plaintiff has filed timely objections. (doc. 64) Thus, I review the F&R de

novo.

        Having considered the record and the arguments offered by plaintiff, the Court

finds no error in Magistrate Judge Kasubhai’s analysis. Therefore, the Court adopts

the F&R (doc. 60) in its entirety. Thus, defendant’s Motion for Summary Judgment

(doc. 38) is GRANTED.

        IT IS SO ORDERED.

                    27th day of May, 2020.
        Dated this _____




                                   /s/Ann Aiken
                         _________________________________
                                     Ann Aiken
                            United States District Judge




PAGE 2 – ORDER
